               Case 10-10855-CSS        Doc 331     Filed 05/31/19     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                            Chapter 7

VASO ACTIVE PHARMACEUTICALS,                      Case No. 10-10855 (CSS)
INC.

                              Debtor.


                    STATUS REPORT OF THE CHAPTER 7 TRUSTEE


         David W. Carickhoff, the chapter 7 trustee (the “Trustee”) of the estate of Vaso Active

Pharmaceuticals, Inc. (the “Debtor”), through his undersigned counsel, hereby files this status

report in the above-captioned chapter 7 case:

         1.     On March 11, 2010 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

         2.     On November 12, 2010, the Court entered its Findings of Fact, Conclusions of

Law and Order Confirming the Second Amended Chapter 11 Plan of Reorganization for Vaso

Active Pharmaceuticals, Inc. [Dkt No. 116] (the “Confirmation Order”).

         3.     Jeoffrey L. Burtch was appointed as the Avoidance Action Trustee (the “AA

Trustee”) pursuant to the Confirmation Order. Thereafter, the AA Trustee filed certain adversary

proceedings, including Adv. Pro. No. 11-52005 (the “Masiz and Frattaroli Proceeding”).

         4.     On July 11, 2016, the Court entered an order converting the Debtor’s chapter 11

case to a case under chapter 7.

         5.     On July 14, 2016, the Trustee was appointed as chapter 7 trustee of the Debtor’s

estate pursuant to section 701(a) of the Bankruptcy Code.

         6.     The section 341(a) meeting of creditors was held on August 24, 2016.
              Case 10-10855-CSS        Doc 331      Filed 05/31/19    Page 2 of 2



        7.    Since his appointment, among other things, the Trustee has been investigating and

collecting certain estate property. In particular, the Trustee has been collecting upon judgments

obtained in the Masiz and Frattaroli Proceeding. The judgments obtained against John J. Masiz

and Joseph F. Frattaroli have been satisfied pursuant to settlement agreements regarding amount

and timing of the payments.

        8.    The Trustee will be reconciling the claims filed against the Debtor over the next

couple of months.

Dated: May 31, 2019                                By: /s/ S. Alexander Faris
                                                      Alan M. Root (No. 5427)
                                                      S. Alexander Faris (No. 6278)
                                                      ARCHER & GREINER, P.C.
                                                      300 Delaware Ave., Suite 1100
                                                      Wilmington, DE 19801
                                                      (302) 777-4350
                                                      (302) 777-4352 (fax)
                                                      afaris@archerlaw.com

                                                      Counsel to David W. Carickhoff,
                                                      Ch. 7 Trustee


216526053v1




                                               2
